Judgment, Supreme Court, New York County, entered December 6, 1978, awarding plaintiff $500,252 for personal injuries, reversed, on the law and on the facts, and a new trial ordered on the issue of damages only, with costs to abide the event, unless plaintiff, within 20 days after service upon her by defendant of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $350,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, and reduced, is unanimously affirmed, without costs and without disbursements. We find that there was sufficient competent evidence to submit the issue of aggravation of a pre-existing emotional disorder to the jury, and that the court gave proper limiting instructions. We find, however, that the verdict was excessive to the extent indicated. Concur&emdash;Kupferman, J. P., Birns, Fein and Sullivan, JJ.